
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1283
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2010
			Mr. Hodes submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring and thanking Dave Brubeck for his
		  contributions to American music and cultural diplomacy.
	
	
		Whereas Dave Brubeck was born in California on December 6,
			 1920;
		Whereas prior to becoming known for his music, Dave
			 Brubeck served in the United States Army in World War II;
		Whereas in 1949, Dave Brubeck released the first Dave
			 Brubeck Trio recordings, and by 1954 was on the cover of Time magazine;
		Whereas, over a musical career spanning six decades, Dave
			 Brubeck has recorded more than 100 jazz albums, including the American classic
			 Take Five, and has written works including two ballets, a musical, an oratorio,
			 four cantatas, a mass, works for jazz combo and orchestra, and many solo piano
			 pieces;
		Whereas the music of Dave Brubeck can often be
			 distinguished by his unconventional experimentation with time
			 signatures;
		Whereas Dave Brubeck has toured with artists including
			 Duke Ellington, Ella Fitzgerald, Charlie Parker, Dizzy Gillespie, and Stan
			 Getz, and has played in every major American city as well as
			 internationally;
		Whereas in 1958, the Dave Brubeck Quartet made the first
			 of many international tours, sponsored in part by the Department of
			 State;
		Whereas Dave Brubeck has become a strong voice for
			 cultural diplomacy, playing in countries including Poland, India, Turkey, Sri
			 Lanka, Afghanistan, Pakistan, Iran, and Iraq;
		Whereas in 1987, the Dave Brubeck Quartet toured the
			 Soviet Union, and in 1988 accompanied President Ronald Reagan to Moscow to
			 perform at the Reagan-Gorbachev Summit;
		Whereas Dave Brubeck has performed at the White House on
			 several occasions, and for many different Presidents;
		Whereas Dave Brubeck was awarded a National Medal of the
			 Arts by President Bill Clinton in 1994; received a Grammy Lifetime Achievement
			 Award in 1996; was declared a Jazz Master by the National Endowment for the
			 Arts in 2000; received a Living Legend award from the Library of Congress in
			 2003; was presented a Benjamin Franklin Award for Public Diplomacy by Secretary
			 of State Condoleezza Rice in 2008, for offering an American vision of
			 hope, opportunity and freedom through his music; and was named a
			 Kennedy Center Honoree in 2009 for excellence in the performing arts;
			 and
		Whereas Dave Brubeck is married to Iola Whitlock, with
			 whom he has had six children: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and thanks Dave Brubeck for his contributions to American music and cultural
			 diplomacy.
		
